

Exhibit 10.3

UNANIMOUS WRITTEN CONSENT

OF

THE NOMINATING AND COMPENSATION COMMITTEE

OF

DEL MONTE FOODS COMPANY

A Delaware Corporation

 

The undersigned being all the members of the duly authorized Nominating and
Compensation Committee (the "Compensation Committee") of the Board of Directors
(the "Board") of Del Monte Foods Company, a Delaware corporation (the
"Corporation"), do hereby approve, adopt and consent to the following
resolutions as the action of the Compensation Committee without the formality of
a meeting. It is the intent of the undersigned that this consent be executed in
lieu of a meeting of the Compensation Committee, and that it shall be filed with
the minutes of proceedings of the Compensation Committee.

RESOLUTIONS

WHEREAS

, the Board has authorized the officers of the Corporation to explore the
possibility of entering into a stockholder value- enhancing transaction (a
"Sale"), including a sale, merger or other consolidation of the Corporation by
or with another company ("Acquiror");



WHEREAS

, in connection with a potential Sale, the Corporation seeks to enhance
stockholder value by incentivizing certain key employees to remain with the
Corporation through the transition process and the consummation of a Sale;



WHEREAS

, to reward the officers for enhancing the value of the Corporation and to
provide incentives for them to remain employed by the Corporation, the
Corporation is creating an incentive compensation pool (the "Incentive
Compensation Pool") to be allocated among certain key employees (the amount of
which would be determined by reference to the incentive formula set forth on
Schedule A hereto), payable in cash after consummation of a Sale as described
herein (the "Retention Plan");



WHEREAS

, the members of the Compensation Committee have been presented with and have
reviewed certain materials regarding the Retention Plan and have engaged in
discussions among themselves and with various advisors regarding fiduciary and
other issues raised by the Retention Plan;



WHEREAS

, the Compensation Committee has concluded that the Retention Plan is an
appropriate tool for retaining and incentivizing the employees critical to the
Corporation through a successful Sale; and



WHEREAS

, the Compensation Committee has determined it to be in the best interests of
the Corporation to: (i) adopt and approve the Retention Plan as described
herein; (ii) adopt and approve the specific allocation of the Incentive
Compensation Pool as set forth on Schedule B hereto among the key employees
identified thereon (the "Key Employees"); and (iii) authorize certain officers
of the Corporation on its behalf to enter into retention agreements with the Key
Employees or to amend existing employment agreements with the Key Employees to
reflect these resolutions, as deemed necessary or desirable by such officers.



ADOPTION AND APPROVAL OF RETENTION PLAN TO GRANT BONUSES TO CERTAIN EMPLOYEES OF
THE CORPORATION

NOW, THEREFORE, BE IT RESOLVED

, that the Retention Plan is hereby adopted and approved in all respects,
including the following guidelines:



 * The total amount of the Incentive Compensation Pool shall be calculated with
   reference to the aggregate price per share at which a Sale is consummated as
   set forth on Schedule B hereto;
 * The bonuses shall be payable if, and only if, the Sale results in a "Change
   of Control" of the Corporation as defined on Schedule C hereto (a "Change of
   Control");
 * If a Change of Control occurs, each Key Employee's bonus shall be payable in
   cash five (5) business days after the Change of Control occurs, provided the
   Key Employee is still employed by the Corporation as of the time of the
   Change of Control; and
 * The Corporation will make Gross Up Payments (as defined on Schedule D hereto)
   to a Key Employee substantially on the terms described in Schedule D in the
   event it is determined (substantially pursuant to the provisions set forth in
   Schedule D) that payments to such Key Employee under the Retention Plan are
   subject to the excise tax imposed by Section 4999 of the Internal Revenue
   Code of 1986, as amended, or any successor provision or any comparable
   provision of state or local income tax law.

ADOPTION AND APPROVAL OF ALLOCATIONS OF BONUSES AMONG EMPLOYEES OF THE
CORPORATION

RESOLVED FURTHER

, that the specific allocation of percentages of the Incentive Compensation Pool
among the Key Employees as set forth on Schedule B hereto is hereby approved and
adopted in all respects.



AUTHORIZATION TO ENTER INTO RETENTION AGREEMENTS OR AMEND EMPLOYMENT AGREEMENTS

RESOLVED FURTHER

, that the Chief Executive Officer and the Chief Financial Officer of the
Corporation be, and each of them acting alone hereby is, authorized, directed
and empowered on behalf of the Corporation and in its name to enter into
retention agreements with the Key Employees or amend existing employment
agreements with the Key Employees to reflect these resolutions, as deemed
necessary or desirable by such officer, such approval to be conclusively
evidenced by the execution and delivery of any such document by such officer of
the Corporation.



GENERAL

RESOLVED FURTHER

, that the officers of the Corporation be, and each of them acting alone hereby
is, authorized, directed and empowered on behalf of the Corporation and in its
name to take or cause to be taken all actions and to execute and deliver all
such instruments which the officers of the Corporation, or any one or more of
them, approve as necessary or desirable in connection with the foregoing
resolutions, such approval to be conclusively evidenced by the taking of any
such action or the execution and delivery of any such instrument by an officer
of the Corporation.



RESOLVED FURTHER

, that any specific resolutions that may be required to have been adopted by the
Compensation Committee in connection with the actions contemplated by the
foregoing resolutions be, and they hereby are, adopted, and the Secretary or any
Assistant Secretary of the Corporation be, and each of them acting alone hereby
is, authorized to certify as to the adoption of any and all such resolutions and
attach such resolutions hereto.



RESOLVED FURTHER

, that all actions heretofore taken by any officer, director or other employee
of the Corporation in connection with or otherwise in contemplation of the
transactions contemplated by any of the foregoing resolutions be, and they
hereby are, ratified, confirmed and approved in all respects.



 

IN WITNESS WHEREOF

, the undersigned, being all of the members of the Compensation Committee, have
caused this consent to be executed and adopted effective as of the 24th day of
October, 2000.



 

_/s/ Denise M. O'Leary__________

Denise O'Leary

_/s/ William S. Price, III_

_________



William S. Price, III

_/s/ Jeffrey A. Shaw

_____________



Jeffrey A. Shaw

 

SCHEDULE A

Sale Incentive Formula for Incentive Compensation Pool



 

XXX

 

OMITTED PURSUANT TO REQUEST FOR CONFIDENTIAL TREATMENT

FULL TEXT FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION

SCHEDULE B

Allocation of Incentive Compensation Pool among Key Employees

 

 

XXX

 

OMITTED PURSUANT TO REQUEST FOR CONFIDENTIAL TREATMENT

FULL TEXT FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION

SCHEDULE C

Change of Control Definition

 

"Change of Control" shall mean the occurrence of one or more of the following
events:

(1) any sale, lease, exchange or other transfer (in one transaction or a series
of related transactions) of all or substantially all of the assets of the
Corporation to any individual, partnership, corporation, limited liability
company, unincorporated organization, trust or joint venture, or a governmental
agency or political subdivision thereof (a "Person") or group of related Persons
for purposes of Section 13(d) of the Securities Exchange Act of 1934, as amended
(a "Group"), together with any Affiliates (as defined below) thereof other than
to TPG Partners, L.P. ("TPG") or its Affiliates;

(2) the approval by the holders of any and all shares, interests, participations
or other equivalents (however designated and whether or not voting) of corporate
stock, including each class of common stock and preferred stock, of the
Corporation ("Capital Stock") of any plan or proposal for the liquidation or
dissolution of the Corporation;

(3) (i) any Person or Group (other than TPG or its Affiliates) shall become the
owner, directly or indirectly, beneficially or of record, of shares representing
more than 40% of the aggregate ordinary voting power represented by the issued
and outstanding Capital Stock (the "Voting Stock") of the Corporation and (ii)
TPG and its Affiliates shall beneficially own, directly or indirectly, in the
aggregate a lesser percentage of the Voting Stock of the Corporation than such
other Person or Group;

(4) the replacement of a majority of the Board over a two- year period from the
directors who constituted the Board at the beginning of such period, and such
replacement shall not have been approved by a vote of at least a majority of the
Board then still in office who either were members of such Board at the
beginning of such period or whose election as a member of such Board was
previously approved or who were nominated by, or designees of TPG or its
Affiliates (any such individual who was a director at the beginning of such
period or is so approved, nominated or designated being referred to herein as an
"Incumbent Director"); provided, however, that no individual shall be considered
an Incumbent Director if the individual initially assumed office as a result of
either an actual or threatened "Election Contest" (as described in Rule 14a-11
promulgated under the Exchange Act) or other actual or threatened solicitation
of proxies or consents by or on behalf of a Person other than the Board (a
"Proxy Contest") including by reason of any agreement intended to avoid or
settle any Election Contest or Proxy Contest; or

(5) a merger or consolidation involving the Corporation in which the Corporation
is not the surviving corporation, or a merger or consolidation involving the
Corporation in which the Corporation is the surviving corporation but the
holders of shares of common stock of the Corporation receive securities of
another corporation and/or other property, including cash, or any other similar
transaction.

"Affiliate" shall mean, with respect to any specified Person, any other Person
who directly or indirectly through one or more intermediaries controls, or is
controlled by, or is under common control with, such specified Person.

The term "control" means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise;
and the terms "controlling" or "controlled" have meanings correlative of the
foregoing.

SCHEDULE D
Gross Up Payments

a) In the event it is determined (pursuant to clause (b) below) or finally
determined (as defined in clause (c)(iii) below) that any payment, distribution,
transfer, benefit or other event with respect to the Corporation or its
predecessors, successors, direct or indirect subsidiaries or affiliates (or any
predecessor, successor or affiliate of any of them, and including any benefit
plan of any of them), to or for the benefit of the Key Employee or the Key
Employee's dependents, heirs or beneficiaries (whether such payment,
distribution, transfer, benefit or other event occurs pursuant to the terms of
the Retention Plan or otherwise, but determined without regard to any additional
payments required under this Schedule D) (each a "Payment" and collectively the
"Payments") is or was subject to the excise tax imposed by Section 4999 of the
Internal Revenue Code of 1986, as amended (the "Code"), and any successor
provision or any comparable provision of state or local income tax law
(collectively, "Section 4999"), or any interest, penalty or addition to tax is
or was incurred by the Key Employee with respect to such excise tax (such excise
tax, together with any such interest, penalty or addition to tax, hereinafter
collectively referred to as the "Excise Tax"), then, within ten (10) days after
such determination or final determination, as the case may be, the Corporation
shall pay to the Key Employee an additional cash payment (hereinafter referred
to as the "Gross-Up Payment") in an amount such that after payment by the Key
Employee of all taxes, interest, penalties and additions to tax imposed with
respect to the Gross-Up Payment (including, without limitation, any income and
excise taxes imposed upon the Gross-Up Payment), the Key Employee retains an
amount of the Gross-Up Payment equal to the Excise Tax imposed upon such Payment
or Payments and the Gross-Up Payment. This provision is intended to put the Key
Employee in the same position as the Key Employee would have been had no Excise
Tax been imposed upon or incurred as a result of any Payment.

(b) Except as provided in clause (c) below, the determination that a Payment is
subject to an Excise Tax shall be made in writing by a certified public
accounting firm selected by the Key Employee ("Key Employee's Accountant"). Such
determination shall include the amount of the Gross-Up Payment and detailed
computations thereof, including any assumptions used in such computations (the
written determination of the Key Employee's Accountant, hereinafter, the "Key
Employee's Determination"). The Key Employee's Determination shall be reviewed
on behalf of the Corporation by a certified public accounting firm selected by
the Corporation (the "Corporation's Accountant"). The Corporation shall notify
the Key Employee within ten (10) business days after receipt of the Key
Employee's Determination of any disagreement or dispute therewith, and failure
to so notify within that period shall be considered an agreement by the
Corporation with the Key Employee's Determination, and any agreement by the
Corporation with the Key Employee's Determination shall obligate the Corporation
to make payment as provided in clause (a) above within ten (10) days from the
expiration of such ten (10) business-day period. In the event of an objection by
the Corporation to the Key Employee's Determination, any amount not in dispute
shall be paid within ten (10) days following the ten (10) business-day period
referred to herein, and with respect to the amount in dispute the Key Employee's
Accountant and the Corporation's Accountant shall jointly select a third
nationally recognized certified public accounting firm to resolve the dispute
and the decision of such third firm shall be final, binding and conclusive upon
the Key Employee and the Corporation. In such a case, the third accounting
firm's findings shall be deemed the binding determination with respect to the
amount in dispute, obligating the Corporation to make any payment as a result
thereof within ten (10) days following the receipt of such third accounting
firm's determination. All fees and expenses of each of the accounting firms
referred to in this Schedule D shall be borne solely by the Corporation.

(c) The rights of a Key Employee under this Schedule D shall be contingent on
the agreement by the Key Employee to the provisions set forth in this clause
(c):

(i) The Key Employee shall notify the Corporation in writing of any claim by the
Internal Revenue Service (or any successor thereof) or any state or local taxing
authority (individually or collectively, the "Taxing Authority") that, if
successful, would require the payment by the Corporation of a Gross-Up Payment.
Such notification shall be given as soon as practicable and shall apprise the
Corporation of the nature of such claim and the date on which such claim is
requested to be paid. The Key Employee shall not pay such claim prior to the
expiration of the fifteen (15)-day period following the date on which the Key
Employee gives such notice to the Corporation (or such shorter period ending on
the date that any payment of taxes, interest, penalties or additions to tax with
respect to such claim is due). If the Corporation notifies the Key Employee in
writing prior to the expiration of such fifteen (15)-day period that it desires
to contest such claim (and demonstrates to the reasonable satisfaction of the
Key Employee its ability to make the payments to the Key Employee that may
ultimately be required under this section before assuming responsibility for the
claim), the Key Employee shall:

(A) give the Corporation any information reasonably requested by the Corporation
relating to such claim;

(B) take such action in connection with contesting such claim as the Corporation
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney selected by the Corporation that is reasonably acceptable to the Key
Employee;

(C) cooperate with the Corporation in good faith in order effectively to contest
such claim; and

(D) permit the Corporation to participate in any proceedings relating to such
claim; provided, however, that the Corporation shall bear and pay directly all
attorneys fees, costs and expenses (including additional interest, penalties and
additions to tax) incurred in connection with such contest and shall indemnify
and hold harmless the Key Employee, on an after-tax basis, for all taxes
(including, without limitation, income and excise taxes), interest, penalties
and additions to tax imposed in relation to such claim and in relation to the
payment of such costs and expenses or indemnification. Without limitation on the
foregoing provisions of this Schedule D, and to the extent its actions do not
unreasonably interfere with or prejudice the Key Employee's disputes with the
Taxing Authority as to other issues, the Corporation shall control all
proceedings taken in connection with such contest and, at its sole option, may
pursue or forego any and all administrative appeals, proceedings, hearings and
conferences with the Taxing Authority in respect of such claim and may, at its
sole option, either direct the Key Employee to pay the tax, interest or
penalties claimed and sue for a refund or contest the claim in any permissible
manner, and the Key Employee agrees to prosecute such contest to a determination
before any administrative tribunal, in a court of initial jurisdiction and in
one or more appellate courts, as the Corporation shall determine; provided,
however, that if the Corporation directs the Key Employee to pay such claim and
sue for a refund, the Corporation shall advance an amount equal to such payment
to the Key Employee, on an interest-free basis, and shall indemnify and hold
harmless the Key Employee, on an after-tax basis, from all taxes (including,
without limitation, income and excise taxes), interest, penalties and additions
to tax imposed with respect to such advance or with respect to any imputed
income with respect to such advance; and, provided, further, that any extension
of the statute of limitations relating to payment of taxes, interest, penalties
or additions to tax for the taxable year of the Key Employee with respect to
which such contested amount is claimed to be due is limited solely to such
contested amount; and, provided, further, that any settlement of any claim shall
be reasonably acceptable to the Key Employee and the Corporation's control of
the contest shall be limited to issues with respect to which a Gross-Up Payment
would be payable hereunder, and the Key Employee shall be entitled to settle or
contest, as the case may be, any other issue.

(ii) If, after receipt by the Key Employee of an amount advanced by the
Corporation pursuant to clause (c)(i), the Key Employee receives any refund with
respect to such claim, the Key Employee shall (subject to the Corporation's
complying with the requirements of Schedule D) promptly pay to the Corporation
an amount equal to such refund (together with any interest paid or credited
thereon after taxes applicable thereto), net of any taxes (including without
limitation any income or excise taxes), interest, penalties or additions to tax
and any other costs incurred by the Key Employee in connection with such
advance, after giving effect to such repayment. If, after the receipt by the Key
Employee of an amount advanced by the Corporation pursuant to clause (c)(i), it
is finally determined that the Key Employee is not entitled to any refund with
respect to such claim, then such advance shall be forgiven and shall not be
required to be repaid and the amount of such advance shall be treated as a
Gross-Up Payment and shall offset, to the extent thereof, the amount of any
Gross-Up Payment otherwise required to be paid.

(iii) For purposes of this Schedule D, whether the Excise Tax is applicable to a
Payment shall be deemed to be "finally determined" upon the earliest of: (A) the
expiration of the 15-day period referred to in clause (c)(i) above if the
Corporation has not notified the Key Employee that it intends to contest the
underlying claim, (B) the expiration of any period following which no right of
appeal exists, (C) the date upon which a closing agreement or similar agreement
with respect to the claim is executed by the Key Employee and the Taxing
Authority (which agreement may be executed only in compliance with this Schedule
D), (D) the receipt by the Key Employee of notice from the Corporation that it
no longer seeks to pursue a contest (which notice shall be deemed received if
the Corporation does not, within 15 days following receipt of a written inquiry
from the Key Employee, affirmatively indicate in writing to the Key Employee
that the Corporation intends to continue to pursue such contest).

(d) As a result of uncertainty in the application of Section 4999 that may exist
at the time of any determination that a Gross- Up Payment is due, it may be
possible that in making the calculations required to be made hereunder, the
parties or their accountants shall determine that a Gross-Up Payment need not be
made (or shall make no determination with respect to a Gross-Up Payment) that
properly should be made ("Underpayment"), or that a Gross-Up Payment not
properly needed to be made should be made ("Overpayment"). The determination of
any Underpayment shall be made using the procedures set forth in clause
(b) above and shall be paid to the Key Employee as an additional Gross-Up
Payment. The Corporation shall be entitled to use procedures similar to those
available to the Key Employee in clause (b) to determine the amount of any
Overpayment (provided that the Corporation shall bear all costs of the
accountants as provided in clause (b)). In the event of a determination that an
Overpayment was made, any such Overpayment shall be treated for all purposes as
a loan to the Key Employee with interest at the applicable Federal rate provided
for in Section 1274(d) of the Code; provided, however, that the amount to be
repaid by the Key Employee to the Corporation shall be subject to reduction to
the extent necessary to put the Key Employee in the same after-tax position as
if such Overpayment were never made.

 




--------------------------------------------------------------------------------


